Citation Nr: 0812414	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-06 118	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for urticaria, claimed 
as skin rash. 

2. Entitlement to service connection for warts to include 
residuals of removal of a wart from the right 3rd finger. 

3. Entitlement to service connection for post-traumatic 
headaches.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1981 to March 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2008 in writing, the veteran withdrew from the 
appeal the claims of service connection for chest pain and 
for residuals of an abrasion of the left eye.  

In February 2008, the veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claims of service connection for skin disorders, 
including urticaria, skin rashes, and warts, the service 
medical records document insect bites (July 1984), cellulitis 
on the left forearm (December 1984), warts and treatment 
included liquid nitrogen (left leg, April 1985; left ankle, 
April 1985; right knee and left ankle, June 1986; left foot, 
April 1987; right 3rd finger, March 1989 and October 1990, 
anus, April and September 1992;), urticaria on the left 
forearm (April 1987), herpes simplex virus of left forearm 
(August 1989), tinea corporis on waistline (June 1993), 
contact dermatitis (April 1995), multiple skin tags upper 
torso (October 1997), and verruca vulgaris and skin tags 
(September 2001 and November 2001).  On retirement 
examination in May 2003, except for seborrheic dermatitis of 
the eyelids, the skin evaluation was normal.  


On the claim of service connection for post-traumatic 
headaches, the service medical records show that in September 
1991 the veteran was involved in an aircraft mishap and 
complained of bitemporal headaches.  

After service on VA general medical examination in June 2004, 
the veteran's claims file and service medical records were 
not available for review.  

In February 2008, the veteran testified that his headaches 
were post-traumatic in nature and were due to injuries 
sustained in an aircraft accident during service. 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

2. Ask the veteran to submit any medical 
records of treatment of any skin 
condition or headaches since service. 

3. Schedule the veteran for a VA 
examination by a dermatologist to 
determine whether the veteran has any 
chronic skin disease and, if so, whether 
the current skin disease is related to 
any of the documented skin problems 
during service.  The claims folder should 
be made available to the examiner for 
review.  [The pertinent service medical 
records were summarized above and the 
records reviewed by the Board were placed 
in the envelope, marked Volume 1 of 6.]  

4. Schedule the veteran for a VA 
neurology examination to determine 
whether the veteran has chronic headaches 
as a residual of the injuries he 
sustained in an aircraft accident in 
September 1991 during service. 

The claims folder should be made 
available to the examiner for review.  
[The pertinent service medical records 
were summarized above and the records 
reviewed by the Board were placed in the 
envelope, marked Volume 1 of 6.]

5. After the above development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

